Citation Nr: 0007330	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  99-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether a March 1956 Department of Veterans Affairs 
Regional Office rating decision was clearly and unmistakably 
erroneous.

2.  Whether a March 1958 Department of Veterans Affairs 
Regional Office rating decision was clearly and unmistakably 
erroneous.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision, dated in June 1998, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon which determined that March 1956 and 
March 1958 decisions of the RO in Fargo, North Dakota were 
not clearly and unmistakably erroneous.  


FINDINGS OF FACT

1.  In a March 1956 rating decision, the Fargo, North Dakota 
RO denied entitlement to service connection for a psychosis.  
The veteran was notified of the determination by letter dated 
in March 1956.  He did not file a timely appeal.

2.  In a March 1958 rating decision, the Fargo, North Dakota 
RO denied entitlement to service connection for a psychosis 
to include schizophrenic reaction, paranoid type.  The 
veteran was notified of the determination by letter dated in 
March 1958  He did not file a timely appeal.

3.  The March 1956 and March 1958 rating decisions were 
consistent with and supported by the applicable law and the 
evidence then of record. 


CONCLUSIONS OF LAW

1.  The March 1956 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(1999). 

2.  The March 1958 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
As noted in the Introduction, this appeal is based on a June 
1998 rating decision which in turn found that March 1956 and 
March 1958 rating decisions of the VA RO in Fargo, North 
Dakota did not contain clear and unmistakable error.  

The veteran did not appeal the March 1956 and March 1958 
rating decisions in which the RO denied entitlement to 
service connection for a psychosis.  Therefore, those 
decisions became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  Such final 
decisions may, however, be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a) (1999).  The veteran's representative 
asserts that the RO rating decisions dated in March 1956 and 
March 1958 contain clear and unmistakable error.  

In the interest of clarity, the Board will initially review 
the factual background of this case.  Pertinent law, VA 
regulations and decisions of the United States Court of 
Appeals for Veterans Claims (the Court) will then be briefly 
discussed.  The Board will then analyze the case and render a 
decision.

Factual and Procedural Background

The veteran served on active duty from July 1952 to May 1954.  
Service in Korea is indicated by the evidence of record.

Service medical records do not reflect a diagnosis of 
psychosis.  A May 1954 separation examination report 
indicates that the psychiatric evaluation was normal.  No 
defects were noted.

There are no pertinent medical records for approximately the 
next eighteen months.

Of record in March 1956 was a Certificate of Attending 
Physician signed by E.O., M.D.  According to Dr. E.O., the 
veteran was admitted to a local hospital on December 6, 1955 
"confused, disoriented, hallucinating, belligerent".  He 
was sedated and released in the custody of his parents the 
next day, December 7, 1955.  The initial impression was 
schizophrenic reaction.

The veteran was admitted to the VA Hospital in Fort Meade, 
South Dakota, on December 7, 1955.  The veteran was committed 
by a county Insanity Board on December 6, 1955.  

On December 9, 1955, the veteran filed a claim for 
compensation and pension benefits for service connection for 
manic depressive reaction manic type.  He indicated that the 
date of onset was known.  

In a January 1956 statement, the veteran's brother, L., 
indicated that he first observed that the veteran was 
"mentally suffering" when he returned from the service.  
The brother indicated that the veteran's mind was very 
unstable and he had a fatalistic attitude.  Before he took 
the veteran to the hospital, the veteran was talking 
incoherently and crying intermittently.  The brother 
indicated that it was then that the veteran told them about 
the dangers that took place in service.  

A January 1956 VA hospital examination report indicates that 
the veteran was admitted on December 7, 1955.  He was 
accompanied by a sheriff and his brother.  It was noted that 
he served in Korea and while in combat duty, he was subjected 
to some bombing raids, "which apparently did not affect 
him".  The brother reported that about a year earlier, the 
veteran had an attack of the blues and became quite 
depressed, at different times, and then he was quite active 
running around from one place to another, having been quite 
talkative and somewhat explosive in his behavior and could 
not sleep.  The report further indicated that the veteran was 
starting his third year of college.  The veteran's brother 
reported that the veteran's grades gradually slipped.  It was 
noted that the "present attack" began about the middle of 
November of 1955, in which he began to worry about his 
grades.  When he found out that he failed  a course, the 
veteran became quite confused and disorganized in his 
thinking.  The veteran then went to a neighboring town and go 
drunk.  He drank a pint of whiskey and had to be put in a 
hospital.  The following day, the veteran was very tremulous, 
crying, and badly confused.  

Mental examination revealed that the veteran was extremely 
hyperactive and badly confused.  His conversation was 
irrelevant, incoherent, and very circumstantial.  He did not 
answer any questions directly and it was very difficult to 
get any kind of answer from him.  Apparently, the veteran has 
been worrying about his grades.  He have a somewhat rambling 
story that he thought people was making fun of him.  The 
admitting diagnosis was manic depressive reaction, manic 
type.   

A VA hospitalization record, dated February 6, 1956, 
indicates that the veteran became rapidly worse since his 
admissions.  Evidence of schizophrenic process was evident in 
all tests.  A VA hospital record, dated February 10, 1956, 
indicates that the veteran's diagnosis was changed to 
schizophrenic reaction, paranoid type, chronic severe, 
manifested by periods of depression, periods of psychomotor 
activity, paranoid thinking, disorientation, confusion, and 
assaultiveness.  It was noted that the veteran failed to 
respond to shock treatment or Thorazine.

In a February 1956 statement, the veteran's brother, R., 
stated that he was not sure of the exact date, but he thought 
that in May 1954, when the veteran was discharged and upon 
his arrival to his home, he displayed odd reactions and 
remarks which didn't pertain to the subject.  He did not want 
to work, had no goal, was "ridiculous" and "different" in 
society.  The brother stated that the veteran displayed 
attitudes since his army service that he did not display 
previous his army experience.  

In the March 1956 rating decision, the RO denied entitlement 
to service connection for a psychosis.  The RO indicated that 
the service medical records showed no treatment or existence 
of a specific disability.  It was noted that consideration 
was given to the statement by the veteran's brother L., the 
statement by R. and by Dr. E.O., as well as the VA 
hospitalization records dated from December 1955 to February 
1956.  The RO determined that the evidence of record was not 
considered sufficient to establish that the veteran was 
suffering from a psychotic disability within the presumptive 
period following discharge from military service.  The RO 
indicated that the schizophrenic reaction paranoid type 
chronic, and severe, was not service incurred or aggravated 
under Public Law 28/82.  

On March 13, 1956, the RO sent a letter of notification to 
the veteran's father.  The RO informed the veteran's father 
that the claim for service connection for a nervous disorder 
had been denied because there was no evidence of treatment of 
this condition in service.  On March 26, 1956, the RO 
notified the VA hospital, where the veteran was hospitalized, 
that his claim for entitlement to service connection for a 
nervous disorder had been denied in the March 1956 rating 
action.  No appeal was filed.

A June 1956 VA hospital interim summary reveals that, four 
months after his admission, the veteran began to show 
considerable improvement in all phases; however, his judgment 
and insight remained poor.  The diagnosis was schizophrenic 
reaction, paranoid type, chronic, severe, manifested by 
periods of depression, periods of psychomotor activity, 
paranoid thinking, disorientation, confusion, and 
assaultiveness.  It was noted that the external precipitating 
stress was probably college work, that the degree of 
impairment was severe, that the veteran was incompetent, and 
that continued hospitalization was recommended. 

A November 1956 VA hospital summary reveals that although the 
veteran was still hospitalized that he was in good contact, 
no longer confused, delusionary, or hyperactive; that 
psychological tests showed that he had returned to a 
practically normal status.  The veteran left the hospital 
with his parents for a trial visit in November 1956.  A 
December 1956 letter to the Veterans Administration Center 
from social work services requesting supervision for the 
veteran's trial visit was of record in March 1958.  

A December 1956 VA Social Work Service report reveals that 
the veteran, his brother, his father, and his stepmother were 
interviewed.  The veteran reported that he had enrolled in 
college which started in early December, that he "got by" 
with merely attending classes, and that as long as he got by 
he didn't care much.  The veteran's brother, father, and 
stepmother indicated that the veteran lacked ambition and 
goals and that he had difficulty sleeping.  The social worker 
noted that the veteran continued to be somewhat paranoid in 
that he felt "put upon" when any suggestions were made to 
put more effort into his school and work activity.  The 
social worker also reported that the veteran was ambitionless 
and goal-less and that he was fearful that if he put more 
into his studies it might precipitate a psychotic break.  

A March 1957 VA Social Work Service report reveals that the 
veteran, an instructor from his college, and his veterans 
service officer were interviewed.  The social worker reported 
that the veteran was making only very average grades, that he 
had aspirations of transferring to a graduate school, that he 
appeared more alert but was rather droll, and that his 
personality was rather flat.  The social worker and the 
teacher questioned whether the veteran had the ability to 
succeed in graduate school.

In January and April 1957 trial visit reports, a VA physician 
noted that a 90-day extension of the veteran's trial visit 
was recommended based on the aforementioned Social Work 
Service reports.  

In a June 1957 VA Social Work Service report, the social 
worker noted that the veteran appeared to be making a fairly 
satisfactory school adjustment, that he performed 
satisfactorily on his practice teaching, that he appeared to 
be quite dependent upon his family, and that the veteran was 
making an overall satisfactory adjustment.

In July 1957 the veteran was discharged from the VA hospital.  
Discharge from trial visit was recommended starting in August 
1957.  An August 1957 VA hospital record reveals that the 
veteran was discharged from trial visit in August 1957.

In a sworn statement dated in October 1957, K. W. S. reported 
that he had served in Korea with the veteran and that, in 
April 1953, there was an air attack and the veteran was 
"really frightened."  He stated that the veteran was a 
brooding man and was hard to talk to.  Mr. S. stated he 
thought that the veteran was definitely mentally upset about 
the conditions and the risk that all servicemen were taking.  
Mr. S. asserted that the veteran continued to have this 
condition through the length of time that he served with him.  
Finally, Mr. S. asserted that he was certain that the 
veteran's disability was "due to his service."

In a February 1958 sworn statement, D. O. H. reported that he 
had gone through eight weeks of basic training with the 
veteran in September and October 1952, that they had lived in 
the same barracks and had daily contact, that the veteran 
seemed unhappy during the first part of training, and that he 
grew increasingly depressed and seemed to have deep-rooted 
fears.  Mr. H. stated that, in the latter part of the 
training, the veteran was extremely moody and very despondent 
after duty hours and that this grew steadily worse.  Mr. H. 
asserted that the veteran was utterly despondent and never 
smiled or became cheerful.

In a February 1958 letter, L. A. M. stated that he had known 
the veteran in Korea for three months, that he worked closely 
with him, that the veteran was very nervous at times, and 
that he thought that the veteran was suffering from a mental 
disturbance of some sort.  

In a February 1958 statement, M. M. C. reported that he had 
known the veteran in Korea, that he saw the veteran several 
times a week in service and that they were acquainted no 
longer than two months.  Mr. C. stated that the veteran was 
consistently anxious, worried, apparently over-wrought, and 
never seemed to relax completely.  Mr. C. asserted that the 
veteran's speech definitely indicated that something was 
bothering him in that he stuttered extensively and changed 
subjects rapidly for no apparent reason.  Mr. C. stated he 
believed that this indicated disassociation of the veteran's 
thoughts.  

In February 1958, the veteran's father sent an April 1953 
letter from the veteran to his family to the RO.  In the 
letter, the veteran, who was stationed in Korea, mentioned 
that his base had been bombed and that strange aircraft flew 
overhead.   

A March 1958 rating decision denied service connection for 
schizophrenic reaction, paranoid type.  The RO indicated that 
consideration had been given to the affidavits by M.C., L.M., 
K.S., and D.H.; the statement by the veteran's father 
received in February 1958; and the letter that was written by 
the veteran and was sent to the veteran's family dated in 
April 1953.  The RO determined that the evidence was not 
considered to be sufficient to establish that the veteran was 
suffering from manifestations of psychotic disability during 
military service nor within the presumptive period following 
discharge.  Accordingly, the prior disallowance was confirmed 
and continued.  Implicit in the RO's determination was the 
finding that the veteran's present psychosis was not related 
to his service.  In its March 1958 notice of the denial, the 
RO informed the veteran that all of the evidence of record 
had been considered, including records of hospitalization in 
July 1957 and the aforementioned lay statements.  The veteran 
did not appeal the RO's decision.

The veteran subsequently attempted to establish service 
connection for psychiatric disabilities on several occasions.  
In a January 1998 decision, the Board denied the veteran's 
claim that he had submitted new and material evidence which 
was sufficient to reopen the previously-denied claim of 
entitlement to service connection for a psychosis.  In that 
decision, the Board identified contentions made by the 
veteran and his representative to the effect that the March 
1956 and March 1958 rating decisions contained clear and 
unmistakable error.  These matters were referred to the 
Portland, Oregon RO for appropriate development.  The June 
1998 rating decision which forms the basis for the current 
appeal followed.


Pertinent Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1999).  The service incurrence of a 
psychosis may be presumed if such is manifested to a degree 
of 10 percent within one year after discharge from a period 
of active service lasting 90 days or more. 38 U.S.C.A. §§ 
1101(3), 1110, 1112(a) (West 1991 & Supp 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

As will be discussed in greater detail below, the above law 
and regulations existed in essentially identical form in 1956 
and 1958.

CUE

RO decisions which are unappealed become final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding. will be accepted as correct in the absence 
of CUE.  The Court has propounded a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) en banc). 

In order to determine whether a rating decision contained 
CUE, a review the law and evidence which was before the 
rating board "at that time" must be undertaken.  38 C.F.R. § 
3.104(a) (1999).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior...decision."  Russell, supra at 314.  
In other words, the Board cannot apply the benefit of 
hindsight to its evaluation of the rating board's actions in 
1956 or 1958 in determining whether CUE existed.

Analysis

Contentions of the veteran

The veteran's representative essentially contends that the 
March 1956 and March 1958 rating decisions contained clear 
and unmistakable error (CUE) because the RO did not correctly 
apply the regulations and incorrectly evaluated the evidence 
of record.  

The veteran's representative argues that the March 1956 
rating decision was erroneous because there was an 
indication, in the evidence of record, that the veteran was 
developing psychiatric problems within one year after 
service.  The veteran's representative points out that the 
veteran was hospitalized on December 7, 1955 and the 
admitting diagnosis was manic depressive reaction, manic 
type.  The representative also noted that the veteran's 
brother indicated that about a year prior to the admission, 
the veteran's had "an attack of the blues, and he became 
depressed and at different times, he became quite active."  
The representative argues that it appears that the veteran's 
behavior started to deteriorate around the spring of 1955.  
The representative also notes that the veteran's brothers 
relate their observations of the veteran's behavior to his 
return home from service.  

The representative also asserts that the March 1956 is 
clearly and unmistakably erroneous because the RO incorrectly 
applied the regulations with respect to presumptive service 
connection.  The representative asserts that the presumptive 
provisions of the law were intended to be liberalizing.  The 
representative notes that 38 C.F.R. § 3.78 (1956) dealt with 
the presumptive periods.  He argues that this regulation 
clearly stated that the presumptive periods were "not 
intended to limit the service connection involving an initial 
diagnosis at a later date when warranted by the evidence."  
The representative asserts that in the initial diagnosis of a 
psychosis was rendered some six months outside the 
presumptive period, but lay evidence indicated that the 
veteran was exhibiting strange behavior upon his return from 
service, as well as some strange behavior in service.  Since 
the presumptive period was meant to be liberalizing, the RO 
had ample evidence to grant service connection on a 
presumptive basis, especially since it appears that the 
veteran's condition had been deteriorating for some time and 
he obviously did not develop a psychosis overnight.      

With respect to the March 1958 rating decision CUE claim, the 
veteran's representative asserts that the evidence at the 
time of the March 1958 rating decision, established that the 
veteran's psychosis manifested within one year from his 
service separation.  The representative indicates that the 
veteran's former representative attempted to reopen the claim 
for entitlement to service connection for a psychosis in 
1958.  Lay evidence was submitted in support of this claim.  
The lay evidence consisted of statements from individuals who 
served with the veteran as well as a letter the veteran wrote 
while he was in Korea.  The veteran's letter referenced a 
bombing attack.  The veteran's representative asserts, in 
essence, that this evidence was sufficient to establish that 
the veteran's psychosis manifested as early as 1954 upon 
discharge from service.  The veteran's representative asserts 
that service connection should have been granted in March 
1958.  

The representative also asserts that the March 1958 rating 
decision was clearly and unmistakably erroneous because the 
RO did not correctly apply the Veterans' Benefits Act of 
1957, Pub. L. No. 85-56, 71 Stat. 83 (codified at 38 U.S.C. 
(1952 & Supp. 1958)) and 38 C.F.R. § 3.78 (1956).  The 
representative asserts that 38 C.F.R. § 3.78 (1956) clearly 
stated that the presumptive periods were "not intended to 
limit the service connection involving an initial diagnosis 
at a letter date when warranted by the evidence..."  The 
representative asserts that since the presumptive period was 
meant to be liberalizing, the RO had ample evidence to grant 
service connection on a presumptive basis, especially since 
it appears that the veteran's condition had been 
deteriorating for some time and he obviously did not develop 
a psychosis overnight.  

The representative notes that in March 1958, the Veterans' 
Benefits Act of 1957, Pub. L. No. 85-56, had become law.  The 
law extend the presumptive provisions to all veterans with 
wartime service, not just those with service in World War I 
or in Russia during the 1920's.  The statute provided that 
presumptive service connection could be rebutted by 
"affirmative evidence to the contrary."  The representative 
argues that in the instant case, there is no such evidence.  
He contends that the March 1958 RO rating decision was too 
restrictive in its application of the regulations.   

Discussion

As an initial matter, the Board points out that the 
unappealed RO rating decisions dated in March 1956 and March 
1958 were not subsumed by the Board's January 1998 decision.  
See 38 C.F.R. § 20.1104 (1999).  In its January 1998 
decision, the Board adjudicated the issue of whether new and 
material evidence had been received to reopen the claim for 
service connection for a psychosis.  The Board determined 
that the veteran did not submit new and material evidence and 
did reopen the claim for service connection for a psychosis.  
The issue of entitlement to service connection for a 
psychosis, as such, was not decided on the merits in the 
January 1998 Board decision.  The January 1998 Board decision 
did not affirm prior RO decisions.  Thus, the 1956 and 1958 
RO decision were not subsumed by the January 1998 Board 
decision.  See 38 C.F.R. 20.1104 (1999).  See also Brown v. 
West, No. 98-7071 (Fed. Cir. Feb. 18, 2000) (the United 
States Court of Appeals for the Federal Circuit held that a 
Board decision that did not decide the issue that was the 
subject of the current claim of clear and unmistakable error 
did not subsume the RO decision to preclude determination by 
the RO of the clear and unmistakable error claim).  See also 
Jones v. West, No. 99-7031 (Fed. Cir. Feb. 25, 2000).  

Whether the March 1956 rating decision was clearly and 
unmistakably erroneous

The Board has reviewed the record as it existed at the time 
of the March 1956 and March 1958 rating decisions, in light 
of the law and regulations then in effect. 

In essence, the veteran is contending through his 
representative that his psychosis became manifest during 
service or within one year after service.  The record does 
not reflect, and the veteran does not contend, that he was 
actually diagnosed as having a psychosis until December 1955, 
approximately 1 1/2 years after service.  In the absence of 
medical records to that effect, during that time period, he 
relies on various lay statements to indicate that the veteran 
behaved strangely during service and upon his return home.

The veteran's representative asserts that the RO did not 
correctly apply the statutory laws and regulations which were 
in effect at the of the March 1956 rating decision.  He 
contends that the RO applied 38 C.F.R. § 3.78 (1956) 
incorrectly.  The veteran's representative argues that the 
presumptive period was meant to be liberalizing and the RO 
applied, too restrictively, the presumptive service 
connection regulation.  

The Board finds that the March 1956 rating decision was 
consistent with the law and regulations in effect at that 
time and the RO correctly applied the statutory and 
regulatory provisions.  The current law and regulations are 
essentially the same as those in effect and pertinent at the 
time of the March 1956 RO decision.  As noted above, service 
connection may be granted if a psychosis became manifest 
during service or to a degree of 10 percent or more within 
one year from the date of the veteran's termination of such 
service.  The current provisions have the same effect as the 
1956 law regarding service connection.  See 38 C.F.R. 
§§ 3.77, 3.79, 3.80, 3.86 (1949).  

In the March 1956 rating decision, the RO determined that 
service connection was not warranted for a psychosis since 
the evidence of record was not sufficient to establish that 
the psychosis manifested within the presumptive period 
following discharge.  The RO determined that the psychosis 
was not incurred in service or aggravated by service.  As 
will be discussed in detail below, the RO's determination was 
supported by evidence of record at that time and was a 
reasonable exercise of adjudicatory judgment.  

The veteran's representative asserts that 38 C.F.R. § 3.78 
(1956) was incorrectly applied.  The Board points out that 
38 C.F.R. § 3.78 was effective as of December 31, 1956.  
Thus, this regulation was not in effect at the time of the 
March 1956 rating decision and cannot now be considered.  A 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245.  

The veteran's representative also asserts that the evidence 
of record at the time of the March 1956 rating decision 
establishes that the veteran's psychosis manifested within 
one year from service separation.  The representative refers 
to the veteran's brothers' statements, which indicated that 
the veteran's behavior deteriorated since his return from 
service.  The veteran appears to be asserting that such 
statements should have been given more probative value and 
evidentiary weight by the RO in the 1956 rating decision.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  A disagreement with how the facts were evaluated 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

For a claim of CUE to succeed, it must be shown that the RO 
committed an error of law or fact that would compel later 
reviewers to the conclusion, concerning which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); see also Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).

The veteran's representative's position is that the RO 
misinterpreted the evidence of record, and should have placed 
more evidentiary weight on the statements by the veteran's 
brothers.  The representative has not established that the RO 
was "undebatably incorrect" in its interpretation that the 
veteran's psychosis first manifested in December 1956.  See 
Russell, 3 Vet. App. 310, 319 (1992).  In the March 1956 
rating decision, the RO concluded that the evidence of record 
was not sufficient to establish that the veteran was 
suffering from a psychosis within the presumptive period 
following discharge from military service and the veteran's 
psychosis was not incurred in or aggravated in service.  
There is evidence which supports the RO's findings in the 
March 1956 rating decision.  For instance, the service 
medical records did not reflect treatment or diagnosis of a 
psychosis.  The medical evidence that was then of record 
shows that a psychosis was first diagnosed in December 1955, 
more than a year after separation from service in May 1954.  
VA hospitalization records indicate that the veteran's 
"attack" began in November 1955 and was precipitated by 
problems in school.  

The RO referred to the statements by the veteran's brothers 
in the March 1956 rating decision.  Apparently, the RO placed 
limited probative value on such statements.  The RO appeared 
to have placed great probative value upon the VA 
hospitalization records and the service medical records.   

Essentially, a claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated.  See Russell 
v. Principi, 3 Vet. App. 310, 313-314 (en banc) (1992).  In 
this case, the veteran has not done so and his claim fails on 
that basis.

The Board finds that, based on the medical evidence then of 
record, reasonable minds could conclude the veteran's 
psychosis first manifested in December 1955, more than a year 
after service separation, and that such disorder was not 
related to service.  The Board cannot say that it was 
"undebatable" that the RO's decision in 1956 contained error 
in failing to grant service connection for a psychosis.  
There was evidence on which the RO could and did rely, 
particularly the VA hospitalization reports and service 
medical records.  Put another way, evidence then of record 
supported the RO's conclusion that the veteran's psychosis 
first manifested in December 1955, which was more than one 
year from service separation, and service connection was not 
warranted.  The Board finds that the veteran's argument, 
without more, does not show that the March 1956 rating 
decision contained CUE.    

For the above reasons, the Board finds that the rating 
decision of March 1956, which denied entitlement to service 
connection for a psychosis, was adequately supported by the 
evidence then of record and the statutory and regulatory 
provisions which existed at the time of the March 1956 rating 
decision were correctly applied.  Therefore, the Board 
concludes that such determination did not constitute clear 
and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  

Whether the March 1958 rating decision was clearly and 
unmistakably erroneous

The veteran's representative asserts that the RO did not 
correctly apply the statutory laws and regulations which were 
in effect at the of the March 1958 rating decision.  He 
contends that the RO applied 38 C.F.R. § 3.78 (1956) and the 
Veterans' Benefits Act of 1957, Pub. L. No. 85-56, 
incorrectly.  The veteran's representative argues that the 
presumptive period was meant to be liberalizing and the RO 
applied, too restrictively, the presumptive service 
connection regulation.  The representative also asserts that 
there was no "affirmative evidence to the contrary" to 
rebut the presumption of service connection.   

A review of the evidence of record in March 1958, which was 
described in detail above, shows that there was no medical 
evidence was of record indicating the veteran's psychosis 
occurred during service, or within the one year presumptive 
period after service, or was due to service.  Of record were 
several lay statements of men who had served with the veteran 
to the general effect that the veteran behaved strangely and 
may have been suffering from mental illness during service.  
K.W.S. opined that the veteran's disability was "due to his 
service" and L.A.M. stated that he thought that the veteran 
was suffering from a mental disturbance of some sort in 
Korea.

In the March 1958 rating decision, the RO determined that 
service connection was not warranted for a psychosis since 
the evidence of record was not sufficient to establish that 
the veteran was suffering from manifestations of a psychosis 
in service or within the presumptive period following 
discharge.  It is clear from the rating decision, which 
referred to the lay statements in some detail, that the RO 
had concluded that the veteran's psychosis was not due to his 
military service.

The veteran's representative asserts that the RO did not 
properly apply the provisions of 38 C.F.R. § 3.78.  The Board 
finds that the RO properly applied the 38 C.F.R. § 3.78 in 
the March 1958 determination.  The provisions of 38 C.F.R. 
§ 3.78 (1956) provide, in part:  

The 1-year presumptive period is not intended to 
limit service-connection in cases involving initial 
diagnosis at a later date when warranted by the 
evidence.  Section 3.63(a) provides the general 
basis of service connection.  The presumptive 
provisions of the law and regulations are intended 
as liberalizations applicable when the evidence 
would not warrant service connection without their 
aid and should in no instance be applied 
restrictively when direct service-connection is 
warranted.  38 C.F.R. § 3.78. 

The Board points out that 38 C.F.R. § 3.78 is a 
liberalization of the service connection laws and regulations 
if the evidence shows that disease, while not manifested in 
service or within the one year presumptive period after 
service, was due to service  Cf. 38 C.F.R. § 3.303(d) (1999).  
There was no medical evidence of record in March 1958 which 
related the veteran's psychosis to his period of service; 
indeed, the medical evidence appeared to stand for the 
proposition that the veteran's difficulties in college after 
service led to psychiatric problems, rather than the 
opposite.  In addition to the January 1956 VA hospitalization 
report, see both the June 1956 VA hospital summary and the 
December 1956 VA Social Work report, each of which linked the 
veteran's psychiatric problems to college; military service 
was not mentioned. 

The veteran's representative in essence asserts that the RO 
incorrectly evaluated the evidence of record at the time of 
the March 1958 rating decision.  The veteran's representative 
contends that the lay statements of the veteran's comrades in 
service and the letter that the veteran sent to his family 
while on active duty establish that the veteran had a 
psychosis in service or which was related to service.  The 
veteran in essence contends  that the RO should have assigned 
more probative weight to these lay statements and should have 
granted service connection for psychosis, notwithstanding the 
lack of medical evidence linking the veteran's psychosis to 
his military service.  

The Board again emphasizes that a determination that there 
was CUE is more than a simple disagreement as to how the 
facts were weighed or evaluated.  Damrel, supra.  For a claim 
of CUE to succeed, it must be shown that the RO committed an 
error of law or fact that would compel later reviewers to the 
conclusion, concerning which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Elkins, supra.

To the extent that the veteran's representative is contending 
that 38 C.F.R. § 3.78 somehow allows VA adjudicators to 
ignore certain evidence against the veteran's claim, that is 
not a correct assertion.  Under the regulation, service 
connection may be granted notwithstanding lack of a diagnosis 
during service "when warranted by the evidence", i.e. all 
of the evidence.  In essence, therefore, the veteran is 
merely challenging the RO's weighing of the evidence and his 
claim fails on that basis.  As noted above, the RO reasonably 
could have placed less weight on the lay statements than it 
did on medical and other evidence which appeared to indicate 
that the veteran's psychiatric problem was not related to 
service.

The Board also finds that the RO correctly applied the 
provisions of the Veterans' Benefits Act of 1957, Pub. L. No. 
85-56.  Section 313 of the Veterans' Benefits Act of 1957 
provides that "a chronic disease becoming manifest to a 
degree of 10 per centum or more within one year from the date 
of separation from such service...shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding there is no record of evidence of such 
disease during the period of service."  Section 314 
indicates that the presumption was rebuttable where there was 
affirmative evidence to the contrary.  See Veterans' Benefits 
Act of 1957, Pub. L. No. 85-56, 71 Stat. 83 (codified at 38 
U.S.C. (1952 & Supp. 1958)).

In the March 1958 rating decision, the RO determined that the 
evidence of record did not establish that the psychosis 
manifested within one year of the veteran's separation from 
service.  Thus, the RO properly applied the statutory 
provisions.  Section 314 of the Veterans' Benefits Act of 
1957, Pub. L. No. 85-56, regarding rebuttable presumptions, 
was not for application since the RO determined that service 
connection for a psychosis was not warranted on a presumptive 
basis.  There was therefore no presumption to rebut.  Thus, 
the Board finds that the representative's contentions have no 
merit.   

In essence, the veteran's position is that the RO 
misinterpreted the evidence of record and should have placed 
greater evidentiary weight on the statements by the veteran's 
comrades and upon the veteran's letter that he wrote while in 
active duty than it did on other evidence of record, 
including VA hospitalization reports.  The veteran's 
representative has not established that the RO was 
"undebatably incorrect" in its interpretation that the 
veteran's psychosis first manifested in December 1955.  See 
Russell, supra.  There is evidence which supports the RO's 
interpretation of the facts in the March 1958 rating 
decision.  As noted above, the service medical records did 
not reflect treatment or diagnosis for a psychosis.  The 
medical evidence shows that a psychosis was first diagnosed 
in December 1955, more than a year after separation from 
service.  VA hospitalization records, dated in June 1956, 
indicate that the external precipitating stress for the 
diagnosis of schizophrenic reaction was probably college 
work.  
In the March 1958 rating decision, the RO specifically 
referred to the statements by the veteran's comrades.  It 
appears that the RO placed limited probative value on such 
statements.  The RO found that such evidence was not 
sufficient to establish service connection.  The RO appeared 
to have placed greater probative value upon the VA 
hospitalization records, which did not implicate the 
veteran's service as a cause of his psychosis, as well as the 
negative service medical records.  
The contentions of the veteran and his representative amount 
to a dispute as to how the evidence was weighed by the RO.  
As noted, in order to assert a valid claim of CUE, a veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Fugo and Russell, supra.  Under the 
circumstances, the Board cannot say that it was "undebatable" 
that the RO's March 1958 decision contained clear and 
unmistakable error.  

In short, the Board finds that the March 1958 rating decision 
was consistent with the law and regulations in effect at that 
time and the RO correctly applied the statutory and 
regulatory provisions.  For the above reasons, the Board 
finds that the rating decision of March 1958, which denied 
entitlement to service connection for a psychosis, was 
adequately supported by the evidence then of record and the 
statutory and regulatory provisions which existed at the time 
of the March 1958 rating decision were correctly applied.  
Therefore, the Board concludes that such determination did 
not constitute CUE.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  


ORDER

The March 1956 and March 1958 rating decisions were not 
clearly and unmistakably erroneous.  The appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) concerning the 
value of lay statements relating to medical matters.

